Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the preliminary amendment filed on 5/9/2022. Claims 22-41 are pending. Claims 22 is amended. No claims have been added. Claims 1-21 have been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of providing a personalized advertisement and checkout system that provides personalized merchant advertisements and offers to specific users. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1
The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of retrieving remaining funds balance, displaying the remaining funds balance, retrieving a merchant offer, displaying a merchant offer, generating a code, and displaying a code after selecting by a user, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computerized checking system, a partner system, and a user device nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the system language, the claim encompasses the user manually determining available funds. The mere nominal recitation of generic systems and displays does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for calculating a users funds balance and displaying a merchant offer which is a Fundamental Economic Practices or Principle. Thus, the claim recites an abstract idea. “Fundamental Economic Practices or Principles”; Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 although being old or well-known may indicate that the practice is “fundamental.”


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a network, processor, memory, display, interface, user devices.  The technology cited in the steps is recited at a high level of generality, i.e., as a generic devices performing a generic computer function of processing data (retrieving, displaying, selecting, and generating data). The generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed user financial balance information.  This is not a technical or technological problem but is rather in the realm of business or advertising management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity  (i.e. to provide a merchant offer on a user device).  Using a computer to obtaining, classifying, quantifying, generation, identifying, and determining the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. 

Claims 26, 33, 40, recite limitations which further limit the claimed analysis of data.

Claims 23, 25, 30, 32, 39, recites limitations directed to transferring a financial value to the user account which further limit the claimed analysis and manipulation of data.  


Claims 24, 27, 28, 31, 34, 35, 37, 38, 41, recites limitations directed to adding a financial value to the user account which further limit the claimed analysis and manipulation of data.  


Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 24, 29, 31, 36, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman et al. (US 20140025470 A1).

Regarding claim 22, Berman teaches a communications network (¶ 38-39, Referring now to the drawings, wherein the depictions are for the purpose of illustrating certain exemplary embodiments only and not for the purpose of limiting the same, FIG. 1 schematically shows an exemplary retailing system 300 that may help implement the methodologies of the present disclosure. The system 300 includes a server 305, a network 320, and a mobile device 310. As shown in FIG. 1, the server 305 may be directly communicatively connected and communicatively connected via the network 320. The mobile device 310 is preferably wirelessly communicatively connected to the network 320. Components of the communication system 300 are shown in FIG. 1 as single elements. Such illustration is for ease of description and it should be recognized that the communication system 300 may include multiple additional implementations of the components, e.g., a mobile device may be physically connected to the network 320 during selected periods of operation) 

an advertisement system operably coupled to the communications network, the advertisement system having a processor and a memory in communication with the processor (¶ 64-65, a merchant-user may create a virtual storefront to market product offering such as a hosted merchant landing page to manage interaction with internet based promotional activities. The hosted merchant landing page can preferably be found through organic search on web-based search engines. The hosted merchant landing page can feature a profile of the merchant and their core offerings, and the current offerings available from the merchant. In one embodiment, a merchant is provided with a unique QR code that may be posted on all "non UMT promotions, e.g. print, video media, posters, etc., and when a consumer scans the code, the link from the code navigates the consumer-user first to any current coupon offer the merchant is sponsoring, and, if no current coupon campaign is under way, the link takes the consumer to the hosted merchant landing page. A merchant can customize merchant landing page assigned to that specific merchant with textual and graphical information. In one embodiment, each merchant is given a unique URL address for their landing page. Keywords and other searchable data may be provided to enable system users and internet users to locate the Merchant Landing page, i.e., search engine optimized techniques may be utilized. ¶ 86-88, Fig. 19, 20, 26); 

at least one merchant administrator operable by a respective merchant user (Fig. 10, ¶ 64,  FIGS. 6-10 show various exemplary merchant interfaces for controlling account settings, displaying information associated with merchant offers, generating, executing, and communicating information associated the merchant offers, displaying information associated with redeemed merchant offers, and executing various administrative functions. In one embodiment, a merchant-user can create permission levels within the merchant administration portal to allow employees varied degrees of access and operability. The merchant-user may authorize access and degree of access on a person-by-person basis to the merchant's portal. The merchant-user can preferably manage the accounts receivable and refund interaction with consumers through the merchant portal. The merchant-user can preferably manage and interface with his accounting and tax professionals for activity business reports which can be created and exported to the common accounting systems, or in standard FASB format for distribution to others (e.g., accountants, banks, investors). ¶ 71, 86),  

the merchant administrator being operably connected to the advertisement system via the communications network (¶ 86, FIG. 19 schematically shows an exemplary system for facilitating merchant-customer retail events. In one embodiment, the system supports, operates, and integrates the offerings through various platforms (web, mobile, tablet) with backup functions. In one embodiment, the system platform includes an enterprise platform 113, a corporate interface for various system-wide administrative functions 114, enterprise administrative functions 115, the merchant portal 116 including merchant uploads coupon deal offer or blast-out offer 117, merchant receives data on offer or blast-out offer 118, merchant has capacity to amend deal or blast-out offer 119, smart phone application 120, tablet application 121, web application 122, real time data share capacity with mobile application 123, real time data share capacity with tablet application 124, real time data share capacity with web application 125, blast-out offer delivered to mytab in web application 126, third party encoding of merchant video for re-provisioning for mobile and web 127, remote and cloud storage 128, real time redistributed storage to cdns 129, blast-out offer delivered to smartphone devices 130, customer notified of blast-out offer in either blast-out offer tab, or in mytab 131, customer reviews blast-out offer 132, and customer travels to merchant offering blast-out offer to redeem 133. Fig. 19, 20, 26), 

the merchant administrator having a processor, a memory, a display and a user interface for receiving input from the respective merchant user to create one or more merchant campaigns (¶ 86-89, FIG. 19 schematically shows an exemplary system for facilitating merchant-customer retail events. In one embodiment, the system supports, operates, and integrates the offerings through various platforms (web, mobile, tablet) with backup functions. In one embodiment, the system platform includes an enterprise platform 113, a corporate interface for various system-wide administrative functions 114, enterprise administrative functions 115, the merchant portal 116 including merchant uploads coupon deal offer or blast-out offer 117, merchant receives data on offer or blast-out offer 118, merchant has capacity to amend deal or blast-out offer 119, smart phone application 120, tablet application 121, web application 122, real time data share capacity with mobile application 123, real time data share capacity with tablet application 124, real time data share capacity with web application 125, blast-out offer delivered to mytab in web application 126, third party encoding of merchant video for re-provisioning for mobile and web 127, remote and cloud storage 128, real time redistributed storage to cdns 129, blast-out offer delivered to smartphone devices 130, customer notified of blast-out offer in either blast-out offer tab, or in mytab 131, customer reviews blast-out offer 132, and customer travels to merchant offering blast-out offer to redeem 133., ¶ 64, FIGS. 6-10 show various exemplary merchant interfaces for controlling account settings, displaying information associated with merchant offers, generating, executing, and communicating information associated the merchant offers, displaying information associated with redeemed merchant offers, and executing various administrative functions. In one embodiment, a merchant-user can create permission levels within the merchant administration portal to allow employees varied degrees of access and operability. The merchant-user may authorize access and degree of access on a person-by-person basis to the merchant's portal. The merchant-user can preferably manage the accounts receivable and refund interaction with consumers through the merchant portal. The merchant-user can preferably manage and interface with his accounting and tax professionals for activity business reports which can be created and exported to the common accounting systems, or in standard FASB format for distribution to others (e.g., accountants, banks, investors). Fig. 15-20), 

each merchant campaign comprising a plurality of campaign elements input by the respective merchant user, each of the memory, the display and the user interface being in communication with the processor (¶ 11, In an embodiment of the present disclosure, it is contemplated to provide a coupon campaign and a merchant offer campaign. The merchant offer campaign is delivered to subscribers of a particular merchant and/or system users within a predetermined distance or area associated with the merchant. The merchant offers are time-limited. The coupon campaigns include one or more coupons, preferably searchable, wherein information associated with the coupon is selectively communicated to a user upon satisfaction of a predetermined contingency such as payment. ¶ 71, Utilizing the merchant interface, a merchant-user may create a coupon campaign. Campaign generation via the interface can include: building the coupon offer, determine the terms of the coupon offer, uploading graphical information to promote the offer, set an open and close dates for launch, or in the alternative, set the number of coupons to be offered and stop the campaign automatically when the desired number is reached, and display real time analytics of a current campaign delivered to the merchants portal report. Through the merchant administrative portal, a merchant-user may monitor campaign amend the offering stop the offering, extend the offering in a next "flight", and study the analytics as to activity, absorption, frequency of view, clicks, purchase, gifting, and redemption. In one embodiment, a merchant-user can monitor business impact of activity including redemption of coupons or blast-out offers, coupons sold but not redeemed, and the performance/success of one campaign versus other campaigns conducted by same merchant. ¶ 87, 96-97); 


at least one partner system, the partner system being operably connected to the advertisement system via the communications network, the partner system having a processor and a memory in communication with the processor (the partner is a third party, ¶ 62-63, The server 305, then in one embodiment, may further communicate with a third party on behalf of the mobile device 310. For example, the third party may be a bank that maintains financial accounts for a user listed and authorized in the virtual wallet. The server 305 may contact the mobile device 310 on behalf of the bank and may process transactions between the mobile device 310 and the bank (third party). Additionally, the third party may include a device that sends or receives information via the network 320 such as a device that verifies a credit card number. ¶ 86, Fig. 1, 2, 19, 20); 

at least one user device operable by a respective device user, the user device being operably connected to the partner system via the communications network (¶ 61-63, The server 305, then in one embodiment, may further communicate with a third party on behalf of the mobile device 310. For example, the third party may be a bank that maintains financial accounts for a user listed and authorized in the virtual wallet. The server 305 may contact the mobile device 310 on behalf of the bank and may process transactions between the mobile device 310 and the bank (third party). Additionally, the third party may include a device that sends or receives information via the network 320 such as a device that verifies a credit card number. ¶ 66, Fig. 1, 2, 19, 20), 

the user device having a processor, a memory, a display and a user interface for receiving input from the respective device user, each of the memory, the display and the user interface being in communication with the processor (¶ 61-64, As described herein above, the user's mobile device may store information about a purchase transaction, such as information about purchased items, item prices, a location where items were purchased, and information about a method of payment (e.g., via an electronic receipt), etc. The virtual wallet may further store information that can be used in transactions and/or other types of information. For example, information associated with a credit card, automated teller machine (ATM) card, driver's license, bank account, and/or other types of information may be stored or associated with the virtual wallet. The mobile device 310 may send stored information to a destination, such as a remote storage device operating on the server. ¶ 44, 56, 59, 66, 72, Fig. 1, 2, 19, 20),

at least one partner system funds account operably coupled to the communications network, the at least one partner system funds account maintaining funds belonging to the respective device user, the respective device user having a remaining funds balance in the partner system funds account corresponding to the respective device user's available funds on the partner system (¶ 60, FIG. 5 shows an exemplary user interface associated with executing financial transactions. FIG. 5 shows various navigational buttons and informational modules and indicia including: Credit Balance in UMT Wallet 18, Loyalty Point Balance in UMT Wallet 19, Purchased Deals 20, Advance to Purchased Deals 21, Gifts purchased to Give 22, an Indicator of Purchased Deals 23, Gifts Received from Others 24, and Blast-out offers 25., ¶ 61-64, The server 305, then in one embodiment, may further communicate with a third party on behalf of the mobile device 310. For example, the third party may be a bank that maintains financial accounts for a user listed and authorized in the virtual wallet. The server 305 may contact the mobile device 310 on behalf of the bank and may process transactions between the mobile device 310 and the bank (third party). Additionally, the third party may include a device that sends or receives information via the network 320 such as a device that verifies a credit card number. ¶ 74, 75, 86, Fig. 5, 25-34); 

and a merchant offer wallet, the merchant offer wallet being operably connected to one or more of the partner system, the advertisement system and the merchant administrator via the communications network, the merchant offer wallet being operable by the respective device user via the user interface of the user device (¶ 46, The memory of the server 305 may include various storage databases including an offer database and consumer data database. Merchants may populate the offer database with offers as described herein below. In some embodiments, the merchants may use a virtual storefront to specify and transmit the details of offers. The virtual storefront may be a website that is specific to a particular merchant. In one embodiment, consumers may have access to both the virtual storefront for each merchant and the application. In another embodiment, the consumers may only have access to the application. In yet another embodiment, each merchant need not necessarily have its own virtual storefront. In other words, merchants may access a shared portal for transmitting offers to the system, whether the shared portal is a website, a program, etc. Merchants could log in to the shared portal with a unique username and password ¶ 57, As FIG. 3 shows, a "deals" navigational button 1, a "MyTab" navigational button 2 having an informational module 3, a financial navigational control button 4 (wallet), a merchant offer navigational button 5 (blast-out offer) having an informational module 6, a user settings navigational button 7, categories of Merchants--navigational buttons and associated offers 8, each having informational modules e.g., 9 and 11, wherein the merchant offers are navigable via an advance indicia 10., ¶ 61-64, FIGS. 6-10 show various exemplary merchant interfaces for controlling account settings, displaying information associated with merchant offers, generating, executing, and communicating information associated the merchant offers, displaying information associated with redeemed merchant offers, and executing various administrative functions. In one embodiment, a merchant-user can create permission levels within the merchant administration portal to allow employees varied degrees of access and operability. The merchant-user may authorize access and degree of access on a person-by-person basis to the merchant's portal. The merchant-user can preferably manage the accounts receivable and refund interaction with consumers through the merchant portal. The merchant-user can preferably manage and interface with his accounting and tax professionals for activity business reports which can be created and exported to the common accounting systems, or in standard FASB format for distribution to others (e.g., accountants, banks, investors). ¶ 75, 82, 91, 94, 95, Fig. 25—34); 

wherein the one or more merchant campaigns are communicated to the advertisement system and at least one of transiently stored and non-transiently stored in the memory thereof (¶ 80-82, To view information associated with the merchant offer, the user may navigate using a navigational button such as button 5. Upon selection, information associated with the offers appear including, for example, the offer, the merchant, time remaining on the offer, and/or distance or travel time from current location to the Merchant location. Offers may appear in order of closest proximity to farthest away from the user's current location, by degree of discount, or by probability of use as determined by user settings, preferences, and/or user history., ¶ 58-59, 67, 86), 

wherein the memory of the advertisement system contains program instructions generating at least one list of merchant offer advertisements from the one or more merchant campaigns stored in the memory of the advertisement system, each merchant offer advertisement corresponding to a merchant offer from the respective merchant user set forth in the merchant campaign (¶ 93, FIGS. 27 and 28 show exemplary user interfaces for a mobile device depicting various functionalities and information associated with displaying offers. In one embodiment, a list of deals may be displayed 185, a search and filter mechanism 186, a date of the deals being displayed with ability to search different date 187, the particular merchant associated with the coupon offer 188, a distance or travel time from the smartphone displaying the offer to the particular merchant making the offer 189, a total discount from retail 190, a dollar amount of savings 191, a time left until offer is withdrawn 192, and/or a select to view details of offer 193. ¶ 71, Utilizing the merchant interface, a merchant-user may create a coupon campaign. Campaign generation via the interface can include: building the coupon offer, determine the terms of the coupon offer, uploading graphical information to promote the offer, set an open and close dates for launch, or in the alternative, set the number of coupons to be offered and stop the campaign automatically when the desired number is reached, and display real time analytics of a current campaign delivered to the merchants portal report. Through the merchant administrative portal, a merchant-user may monitor campaign amend the offering stop the offering, extend the offering in a next "flight", and study the analytics as to activity, absorption, frequency of view, clicks, purchase, gifting, and redemption. In one embodiment, a merchant-user can monitor business impact of activity including redemption of coupons or blast-out offers, coupons sold but not redeemed, and the performance/success of one campaign versus other campaigns conducted by same merchant., ¶ 87, 96-97, Fig. 1, 2, 25-34); 

wherein the at least one list of merchant offer advertisements is displayed on the display of the user device (¶ 83-85, FIGS. 15-18 shows various exemplary navigational and informational user interfaces for a mobile device including a blast-out offers landing page 95 that includes: an exemplary offer 96, an associated merchant 97, time remaining before offer expiration 98, a redemption command button 99, information associated with merchant proximity 100, and a navigational button to direct a user to the merchant's landing page 101., ¶, 90-94, FIGS. 21-23 show exemplary user interfaces for a mobile device depicting various functionalities and information presentation modules. As FIGS. 21-23 show, a user may select or search via municipality region such as a city and state 146 and 147 and authorize selection of city 148. A most popular navigation button 149, a following navigation button 150, a shared with me navigation button 151, a food and beverage navigation button 152, a health and beauty navigation button 153, and a family navigation button 154 may be utilized in one exemplary embodiment. The family category may be supplemented or added with another defined group. Various other navigational categories may be utilized or defined as shown in 155, e.g., notice of new offers in categories selected by user 156, review new offers in categories selected by user 157, and color of offer notice indicates reviewed previously or to be reviewed 158. Fig. 15-18, 21-25, 28, 29-31);

wherein the user interface of the user device receives input from the respective device user corresponding to the device user's selection of one or more of the merchant offer advertisements on the list of merchant offer advertisements displayed on the user device (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 95);  

wherein, in response to the received input from the device user corresponding to the device user's selection of one or more of the merchant offer advertisements, the advertisement system causes the merchant offer corresponding to the selected merchant offer advertisement to be communicated to one or more of the user device, the partner system and the advertisement system (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 64, FIGS. 6-10 show various exemplary merchant interfaces for controlling account settings, displaying information associated with merchant offers, generating, executing, and communicating information associated the merchant offers, displaying information associated with redeemed merchant offers, and executing various administrative functions. In one embodiment, a merchant-user can create permission levels within the merchant administration portal to allow employees varied degrees of access and operability. The merchant-user may authorize access and degree of access on a person-by-person basis to the merchant's portal. The merchant-user can preferably manage the accounts receivable and refund interaction with consumers through the merchant portal. The merchant-user can preferably manage and interface with his accounting and tax professionals for activity business reports which can be created and exported to the common accounting systems, or in standard FASB format for distribution to others (e.g., accountants, banks, investors). ¶ 70, FIG. 10 shows an interface for displaying information associated with a merchant account including financial statistics, performance information, and general activity information. The information may be displayed by a merchant-user selecting button 33 of the exemplary merchant interface. In one embodiment, the information module may incorporate communication modules 74 such as for displaying merchant to merchant communications and/or user communications. Other exemplary information includes: active deals report 75, social networking report of data to merchants 76, deal history 77, blast-out offer history 78, points issued by merchant to customers 79, merchant current position 80. ¶ 54, 67, 80, 84, 95);  

wherein the merchant offer wallet retrieves at least one merchant offer from one or more of the user device, the partner system and the advertisement system (¶ 57, As FIG. 3 shows, a "deals" navigational button 1, a "MyTab" navigational button 2 having an informational module 3, a financial navigational control button 4 (wallet), a merchant offer navigational button 5 (blast-out offer) having an informational module 6, a user settings navigational button 7, categories of Merchants--navigational buttons and associated offers 8, each having informational modules e.g., 9 and 11, wherein the merchant offers are navigable via an advance indicia 10. ¶ 94-95, FIGS. 29-31 show exemplary user interfaces for a mobile device depicting a selected deal landing page display with offer restated 194. The user interface may display a selected time and distance re-displayed 195, a follow this merchant activation to add to mytab archive of followed merchants 196, a buy now selection to acquire this offer 197, a deal tails navigational button 198, a loopholes navigational button 199, and a business navigational button 200. Upon selection of the buy-now navigational button 197, the user is directed to a confirm offer purchase landing page 201. Therein the user may, in one embodiment, select a quantity 202, confirm to send as a gift 203, view a total purchase amount to be taken from the virtual wallet system 204, and confirm purchase option 205. Upon selection of the confirm purchase option 205, the user is directed to a purchase complete landing page 206. Therein the user may, in one embodiment, view the coupon just purchased 207, share deal with a social networking system 208, and/or select to follow this business 209. ¶ 60, 63-64, 76, 84); 

wherein the merchant offer wallet displays at least one retrieved merchant offer on the display of the user device (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 93-95, Fig. 15-18, 21-25, 28, 29-31);

wherein the merchant offer wallet displays the remaining funds balance of the respective device user in the partner system funds account on the display of the user device (¶ 60, FIG. 5 shows an exemplary user interface associated with executing financial transactions. FIG. 5 shows various navigational buttons and informational modules and indicia including: Credit Balance in UMT Wallet 18, Loyalty Point Balance in UMT Wallet 19, Purchased Deals 20, Advance to Purchased Deals 21, Gifts purchased to Give 22, an Indicator of Purchased Deals 23, Gifts Received from Others 24, and Blast-out offers 25. ¶ 92-95, Fig. 15-18, 21-25, 28, 29-31);

wherein the merchant offer wallet receives input from the respective device user, through the user interface of the user device, corresponding to the respective device user's selection of one of the device user's remaining system balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 93-95, Fig. 15-18, 21-25, 28, 29-31);

and wherein, in response to the received input from the respective device user corresponding to the respective device user's selection of one of the device user's remaining system balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device, one of the partner system, the advertisement system and the user device generates an optical code containing transaction processing information, the optical code being displayed on the display of the user device and being readable by an optical reader at a point of sale location (¶ 54, The consumer may select a desired offer by indicating so through the application on the mobile device. The application may send a signal via the network to the server 305 indicating that the consumer would like to accept the offer from a particular merchant. Thereafter, the server 305 may generate an alphanumeric code, a two-dimensional scannable matrix such as a QR code, an electronic serial bar code, or some other unique identifier that is transmitted to both the application of the mobile device 310 and the merchant only when the user is within a preselected distance from the Merchant. In the alternative, merely information associated with the unique identifier may be sent to the merchant so that the merchant can recognize the unique identifier. The consumer may then show the merchant the unique identifying information upon redeeming the offer for the product, service, etc. It should be noted that real-time offers may also work in conjunction with the point system, as described previously. The distance may be selected by the Merchant or may be a preselected system-wide distance., ¶ 65, In one embodiment, a merchant-user may create a virtual storefront to market product offering such as a hosted merchant landing page to manage interaction with internet based promotional activities. The hosted merchant landing page can preferably be found through organic search on web-based search engines. The hosted merchant landing page can feature a profile of the merchant and their core offerings, and the current offerings available from the merchant. In one embodiment, a merchant is provided with a unique QR code that may be posted on all "non UMT promotions, e.g. print, video media, posters, etc., and when a consumer scans the code, the link from the code navigates the consumer-user first to any current coupon offer the merchant is sponsoring, and, if no current coupon campaign is under way, the link takes the consumer to the hosted merchant landing page. A merchant can customize merchant landing page assigned to that specific merchant with textual and graphical information. In one embodiment, each merchant is given a unique URL address for their landing page. Keywords and other searchable data may be provided to enable system users and internet users to locate the Merchant Landing page, i.e., search engine optimized techniques may be utilized. ¶ 95, FIGS. 32-34 show exemplary user interfaces for a mobile device depicting a purchase displayed in the virtual wallet. As FIGS. 32-34 show, an indicia may be incorporated into the interface to indicates new deal purchased 210. A navigational button 211 may be included to select to see the purchased deal in the virtual wallet system. Upon selection of the button 211, a user is preferably directed to a purchased deal summary page 212 wherein a user may select a navigational button 213 to redeem deal. Upon selection of the redeem deal navigational button 213, a user is directed to a redeem offer display landing page 214 wherein the user interface displays a scannable code 215, and a proprietary alphanumeric code 216. ¶ 68-69, 77, 81, 84, 85, Fig. 18, 34).  


Regarding claims 24, 31, Berman teaches wherein one of the partner system, the user device and the merchant offer wallet contains one or more program instructions for performing the steps of: retrieving the respective device user's remaining funds balance in the partner system funds account (¶ 60, 74-75, 97, Fig. 5, 13, 25); 
displaying the respective device user's remaining funds balance in the partner system funds account on the display of the user device (¶ 60, 74-75, 97, Fig. 5, 13, 25);
retrieving at least one merchant offer from one or more of the user device, the partner system and the advertisement system, each merchant offer having a remaining balance (¶ 60, 66, 74-75, 79, 97, Fig. 5, 13, 25);  
displaying at least one retrieved merchant offer on the display of the user device (¶ 60, 74-75, 97, Fig. 5, 13, 21-25, 27-34);
adding value to one of the respective device user's remaining funds balance in the partner system funds account and at least one displayed merchant offer (¶ 63, 94); 
generating the optical code; and displaying the optical code on the display of the user device (¶ 54, 65, 95, 68-69, 77, 81, 84, 85, Fig. 18, 34).  
Regarding claim 29, Berman teaches a communications network (¶ 38-39, Referring now to the drawings, wherein the depictions are for the purpose of illustrating certain exemplary embodiments only and not for the purpose of limiting the same, FIG. 1 schematically shows an exemplary retailing system 300 that may help implement the methodologies of the present disclosure. The system 300 includes a server 305, a network 320, and a mobile device 310. As shown in FIG. 1, the server 305 may be directly communicatively connected and communicatively connected via the network 320. The mobile device 310 is preferably wirelessly communicatively connected to the network 320. Components of the communication system 300 are shown in FIG. 1 as single elements. Such illustration is for ease of description and it should be recognized that the communication system 300 may include multiple additional implementations of the components, e.g., a mobile device may be physically connected to the network 320 during selected periods of operation) 

at least one partner system operably coupled to the communications network, the partner system having a processor and a memory in communication with the processor (¶ 64-65, a merchant-user may create a virtual storefront to market product offering such as a hosted merchant landing page to manage interaction with internet based promotional activities. The hosted merchant landing page can preferably be found through organic search on web-based search engines. The hosted merchant landing page can feature a profile of the merchant and their core offerings, and the current offerings available from the merchant. In one embodiment, a merchant is provided with a unique QR code that may be posted on all "non UMT promotions, e.g. print, video media, posters, etc., and when a consumer scans the code, the link from the code navigates the consumer-user first to any current coupon offer the merchant is sponsoring, and, if no current coupon campaign is under way, the link takes the consumer to the hosted merchant landing page. A merchant can customize merchant landing page assigned to that specific merchant with textual and graphical information. In one embodiment, each merchant is given a unique URL address for their landing page. Keywords and other searchable data may be provided to enable system users and internet users to locate the Merchant Landing page, i.e., search engine optimized techniques may be utilized. ¶ 48, 86-88, Fig. 19, 20, 26); 

at least one user device operable by a respective device user, the user device being operably connected to the partner system via the communications network, the user device having a processor, a memory, a display and a user interface for receiving input from the respective device user, each of the memory, the display and the user interface being in communication with the processor (Fig. 10, ¶ 64,  FIGS. 6-10 show various exemplary merchant interfaces for controlling account settings, displaying information associated with merchant offers, generating, executing, and communicating information associated the merchant offers, displaying information associated with redeemed merchant offers, and executing various administrative functions. In one embodiment, a merchant-user can create permission levels within the merchant administration portal to allow employees varied degrees of access and operability. The merchant-user may authorize access and degree of access on a person-by-person basis to the merchant's portal. The merchant-user can preferably manage the accounts receivable and refund interaction with consumers through the merchant portal. The merchant-user can preferably manage and interface with his accounting and tax professionals for activity business reports which can be created and exported to the common accounting systems, or in standard FASB format for distribution to others (e.g., accountants, banks, investors). ¶ 11, 48, 64, 71, 86-89, 96-97, Fig. 15-20);


at least one partner system funds account operably coupled to the communications network, the at least one partner system funds account maintaining funds belonging to the respective device user, the respective device user having a remaining funds balance in the partner system funds account corresponding to the respective device user's available funds on the partner system (¶ 60, FIG. 5 shows an exemplary user interface associated with executing financial transactions. FIG. 5 shows various navigational buttons and informational modules and indicia including: Credit Balance in UMT Wallet 18, Loyalty Point Balance in UMT Wallet 19, Purchased Deals 20, Advance to Purchased Deals 21, Gifts purchased to Give 22, an Indicator of Purchased Deals 23, Gifts Received from Others 24, and Blast-out offers 25., ¶ 61-64, The server 305, then in one embodiment, may further communicate with a third party on behalf of the mobile device 310. For example, the third party may be a bank that maintains financial accounts for a user listed and authorized in the virtual wallet. The server 305 may contact the mobile device 310 on behalf of the bank and may process transactions between the mobile device 310 and the bank (third party). Additionally, the third party may include a device that sends or receives information via the network 320 such as a device that verifies a credit card number. ¶ 74, 75, 86, Fig. 5, 25-34); 

a merchant offer wallet, the merchant offer wallet being operably connected to the partner system via the communications network, the merchant offer wallet being operable by the respective device user via the user interface of the user device (¶ 46, The memory of the server 305 may include various storage databases including an offer database and consumer data database. Merchants may populate the offer database with offers as described herein below. In some embodiments, the merchants may use a virtual storefront to specify and transmit the details of offers. The virtual storefront may be a website that is specific to a particular merchant. In one embodiment, consumers may have access to both the virtual storefront for each merchant and the application. In another embodiment, the consumers may only have access to the application. In yet another embodiment, each merchant need not necessarily have its own virtual storefront. In other words, merchants may access a shared portal for transmitting offers to the system, whether the shared portal is a website, a program, etc. Merchants could log in to the shared portal with a unique username and password ¶ 57, As FIG. 3 shows, a "deals" navigational button 1, a "MyTab" navigational button 2 having an informational module 3, a financial navigational control button 4 (wallet), a merchant offer navigational button 5 (blast-out offer) having an informational module 6, a user settings navigational button 7, categories of Merchants--navigational buttons and associated offers 8, each having informational modules e.g., 9 and 11, wherein the merchant offers are navigable via an advance indicia 10., ¶ 60-64, FIGS. 6-10 show various exemplary merchant interfaces for controlling account settings, displaying information associated with merchant offers, generating, executing, and communicating information associated the merchant offers, displaying information associated with redeemed merchant offers, and executing various administrative functions. In one embodiment, a merchant-user can create permission levels within the merchant administration portal to allow employees varied degrees of access and operability. The merchant-user may authorize access and degree of access on a person-by-person basis to the merchant's portal. The merchant-user can preferably manage the accounts receivable and refund interaction with consumers through the merchant portal. The merchant-user can preferably manage and interface with his accounting and tax professionals for activity business reports which can be created and exported to the common accounting systems, or in standard FASB format for distribution to others (e.g., accountants, banks, investors). ¶ 75, 82, 91, 94, 95, Fig. 25—34); 

and one or more merchant offers, the one or more merchant offers being stored in at least one of the memory of the user device and the memory of the partner system, each merchant offer of the one or more merchant offers having a remaining balance (¶ 80-82, To view information associated with the merchant offer, the user may navigate using a navigational button such as button 5. Upon selection, information associated with the offers appear including, for example, the offer, the merchant, time remaining on the offer, and/or distance or travel time from current location to the Merchant location. Offers may appear in order of closest proximity to farthest away from the user's current location, by degree of discount, or by probability of use as determined by user settings, preferences, and/or user history., ¶ 49, 58-59, 67, 86-87, Fig. 25—34), 

wherein the merchant offer wallet retrieves at least one merchant offer from one or more of the memory of the user device and the memory of the partner system (¶ 57, As FIG. 3 shows, a "deals" navigational button 1, a "MyTab" navigational button 2 having an informational module 3, a financial navigational control button 4 (wallet), a merchant offer navigational button 5 (blast-out offer) having an informational module 6, a user settings navigational button 7, categories of Merchants--navigational buttons and associated offers 8, each having informational modules e.g., 9 and 11, wherein the merchant offers are navigable via an advance indicia 10. ¶ 94-95, FIGS. 29-31 show exemplary user interfaces for a mobile device depicting a selected deal landing page display with offer restated 194. The user interface may display a selected time and distance re-displayed 195, a follow this merchant activation to add to mytab archive of followed merchants 196, a buy now selection to acquire this offer 197, a deal tails navigational button 198, a loopholes navigational button 199, and a business navigational button 200. Upon selection of the buy-now navigational button 197, the user is directed to a confirm offer purchase landing page 201. Therein the user may, in one embodiment, select a quantity 202, confirm to send as a gift 203, view a total purchase amount to be taken from the virtual wallet system 204, and confirm purchase option 205. Upon selection of the confirm purchase option 205, the user is directed to a purchase complete landing page 206. Therein the user may, in one embodiment, view the coupon just purchased 207, share deal with a social networking system 208, and/or select to follow this business 209. ¶ 60, 63-64, 76, 84); 

wherein the merchant offer wallet displays at least one retrieved merchant offer on the display of the user device (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 93-95, Fig. 15-18, 21-25, 28, 29-31);

wherein the merchant offer wallet displays the remaining funds balance of the respective device user in the partner system funds account on the display of the user device (¶ 60, FIG. 5 shows an exemplary user interface associated with executing financial transactions. FIG. 5 shows various navigational buttons and informational modules and indicia including: Credit Balance in UMT Wallet 18, Loyalty Point Balance in UMT Wallet 19, Purchased Deals 20, Advance to Purchased Deals 21, Gifts purchased to Give 22, an Indicator of Purchased Deals 23, Gifts Received from Others 24, and Blast-out offers 25. ¶ 92-95, Fig. 15-18, 21-25, 28, 29-31);

wherein the merchant offer wallet receives input from the respective device user, through the user interface of the user device, corresponding to the respective device user's selection of one of the device user's remaining system balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 93-95, Fig. 15-18, 21-25, 28, 29-31);

wherein, in response to the received input from the respective device user corresponding to the respective device user's selection of one of the device user's remaining system balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device, one of the partner system and the user device generates an optical code containing transaction processing information, the optical code being displayed on the display of the user device and being readable by an optical reader at a point of sale location (¶ 54, The consumer may select a desired offer by indicating so through the application on the mobile device. The application may send a signal via the network to the server 305 indicating that the consumer would like to accept the offer from a particular merchant. Thereafter, the server 305 may generate an alphanumeric code, a two-dimensional scannable matrix such as a QR code, an electronic serial bar code, or some other unique identifier that is transmitted to both the application of the mobile device 310 and the merchant only when the user is within a preselected distance from the Merchant. In the alternative, merely information associated with the unique identifier may be sent to the merchant so that the merchant can recognize the unique identifier. The consumer may then show the merchant the unique identifying information upon redeeming the offer for the product, service, etc. It should be noted that real-time offers may also work in conjunction with the point system, as described previously. The distance may be selected by the Merchant or may be a preselected system-wide distance., ¶ 65, In one embodiment, a merchant-user may create a virtual storefront to market product offering such as a hosted merchant landing page to manage interaction with internet based promotional activities. The hosted merchant landing page can preferably be found through organic search on web-based search engines. The hosted merchant landing page can feature a profile of the merchant and their core offerings, and the current offerings available from the merchant. In one embodiment, a merchant is provided with a unique QR code that may be posted on all "non UMT promotions, e.g. print, video media, posters, etc., and when a consumer scans the code, the link from the code navigates the consumer-user first to any current coupon offer the merchant is sponsoring, and, if no current coupon campaign is under way, the link takes the consumer to the hosted merchant landing page. A merchant can customize merchant landing page assigned to that specific merchant with textual and graphical information. In one embodiment, each merchant is given a unique URL address for their landing page. Keywords and other searchable data may be provided to enable system users and internet users to locate the Merchant Landing page, i.e., search engine optimized techniques may be utilized. ¶ 95, FIGS. 32-34 show exemplary user interfaces for a mobile device depicting a purchase displayed in the virtual wallet. As FIGS. 32-34 show, an indicia may be incorporated into the interface to indicates new deal purchased 210. A navigational button 211 may be included to select to see the purchased deal in the virtual wallet system. Upon selection of the button 211, a user is preferably directed to a purchased deal summary page 212 wherein a user may select a navigational button 213 to redeem deal. Upon selection of the redeem deal navigational button 213, a user is directed to a redeem offer display landing page 214 wherein the user interface displays a scannable code 215, and a proprietary alphanumeric code 216. ¶ 68-69, 77, 81, 84, 85, Fig. 18, 34).  

Regarding claim 36, Berman teaches a method for making a purchase at a point of sale location with a computerized checkout system, the computerized checkout system comprising a communications network, at least one partner system, at least one partner system funds account, one or more merchant offers and at least one user device operable by a respective device user, each of the partner system, the at least one partner system funds account and the user device being operably coupled to the communications network, the communications network facilitating communication between the partner system, partner system funds account and the user device, wherein each of the partner system and the user device includes a processor and a memory in communication with the processor, wherein the user device includes a display and a user interface, the user interface of the user device receiving input from the respective device user, wherein the at least one partner system funds account maintains funds belonging to the respective device user, the respective device user having a remaining funds balance in the partner system funds account corresponding to the respective device user's available funds on the partner system and wherein the one or more merchant offers are stored in at least one of the memory of the user device and the memory of the partner system, each merchant offer of the one or more merchant offers having a remaining balance, the method for making a purchase at a point of sale location comprising the steps of (¶ 38-39, Referring now to the drawings, wherein the depictions are for the purpose of illustrating certain exemplary embodiments only and not for the purpose of limiting the same, FIG. 1 schematically shows an exemplary retailing system 300 that may help implement the methodologies of the present disclosure. The system 300 includes a server 305, a network 320, and a mobile device 310. As shown in FIG. 1, the server 305 may be directly communicatively connected and communicatively connected via the network 320. The mobile device 310 is preferably wirelessly communicatively connected to the network 320. Components of the communication system 300 are shown in FIG. 1 as single elements. Such illustration is for ease of description and it should be recognized that the communication system 300 may include multiple additional implementations of the components, e.g., a mobile device may be physically connected to the network 320 during selected periods of operation. ¶ 64-65, a merchant-user may create a virtual storefront to market product offering such as a hosted merchant landing page to manage interaction with internet based promotional activities. The hosted merchant landing page can preferably be found through organic search on web-based search engines. The hosted merchant landing page can feature a profile of the merchant and their core offerings, and the current offerings available from the merchant. In one embodiment, a merchant is provided with a unique QR code that may be posted on all "non UMT promotions, e.g. print, video media, posters, etc., and when a consumer scans the code, the link from the code navigates the consumer-user first to any current coupon offer the merchant is sponsoring, and, if no current coupon campaign is under way, the link takes the consumer to the hosted merchant landing page. A merchant can customize merchant landing page assigned to that specific merchant with textual and graphical information. In one embodiment, each merchant is given a unique URL address for their landing page. Keywords and other searchable data may be provided to enable system users and internet users to locate the Merchant Landing page, i.e., search engine optimized techniques may be utilized. ¶ 49, 56-60, 86-88, Fig. 15-18, 21-25, 28, 29-31); 

retrieving the respective device user's remaining funds balance in the partner system funds account (¶ 57, As FIG. 3 shows, a "deals" navigational button 1, a "MyTab" navigational button 2 having an informational module 3, a financial navigational control button 4 (wallet), a merchant offer navigational button 5 (blast-out offer) having an informational module 6, a user settings navigational button 7, categories of Merchants--navigational buttons and associated offers 8, each having informational modules e.g., 9 and 11, wherein the merchant offers are navigable via an advance indicia 10. ¶ 94-95, FIGS. 29-31 show exemplary user interfaces for a mobile device depicting a selected deal landing page display with offer restated 194. The user interface may display a selected time and distance re-displayed 195, a follow this merchant activation to add to mytab archive of followed merchants 196, a buy now selection to acquire this offer 197, a deal tails navigational button 198, a loopholes navigational button 199, and a business navigational button 200. Upon selection of the buy-now navigational button 197, the user is directed to a confirm offer purchase landing page 201. Therein the user may, in one embodiment, select a quantity 202, confirm to send as a gift 203, view a total purchase amount to be taken from the virtual wallet system 204, and confirm purchase option 205. Upon selection of the confirm purchase option 205, the user is directed to a purchase complete landing page 206. Therein the user may, in one embodiment, view the coupon just purchased 207, share deal with a social networking system 208, and/or select to follow this business 209. ¶ 47, 60, 63-64, 76, 84); 

displaying the respective device user's remaining funds balance in the partner system funds account on the display of the user device;  (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 93-95, Fig. 15-18, 21-25, 28, 29-31);

retrieving at least one merchant offer from one or more of the memory of the user device and the memory of the partner system displaying at least one retrieved merchant offer on the display of the user device (¶ 60, FIG. 5 shows an exemplary user interface associated with executing financial transactions. FIG. 5 shows various navigational buttons and informational modules and indicia including: Credit Balance in UMT Wallet 18, Loyalty Point Balance in UMT Wallet 19, Purchased Deals 20, Advance to Purchased Deals 21, Gifts purchased to Give 22, an Indicator of Purchased Deals 23, Gifts Received from Others 24, and Blast-out offers 25. ¶ 92-95, Fig. 15-18, 21-25, 28, 29-31);

selecting by the respective device user, through the user interface of the user device, one of the respective device user's remaining system balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device (¶ 48-52, Another aspect of the application may allow consumers to set preferences concerning the retailing system 300. One preference may pertain to the timeframes during which the application on the mobile device may present the consumer with offers. Some consumers may prefer that offers are only presented to them when specifically requested. The application may allow a consumer to select a category of offers such as, for example and without limitation, entertainment, food, exercise, or grooming. The application allows a user to select a particular Merchant from which to receive offers. Alternatively, a user my select to receive offers from Merchants based upon the user's location. In this case, offers sent to the user may be limited by category. In one embodiment, a user may select Merchants to avoid. ¶ 58, In operation, a user may control the merchants from which to receive offers. The User selects merchants via search or via presentation of offers, from a database of merchants. The search may include location-based options, goods and service categories, etc. The user selects merchants that he wants to follow via the mobile app or web app, by pressing the "follow" button associated with that Merchant display. Any merchant chosen is archived for subsequent recall by the user. When one of the selected merchants creates a coupon offer or a non coupon limited time "Blast-out offer" offer, the User is notified by the appearance of an indicia 3. The indicia 3 may be a number within a circle in the upper right hand corner of the navigational button 2 such as shown in FIG. 3. When the consumer then presses the MyTab navigational button 2, all new offers from merchants he has elected to follow appear in subsequent user interface module along with one or more merchant offers. In one embodiment, the user can purchase any offer by pressing the purchase button, provided the user is within a geographical location, as will be described herein below. ¶ 54, 67, 80, 84, 93-95, Fig. 15-18, 21-25, 28, 29-31);
generating an optical code in response to respective device user's selection of the respective device user's remaining system balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device, the optical code containing transaction processing information; and displaying the optical code on the display of the user device, the displayed optical code being readable by an optical reader at the point of sale location (¶ 54, The consumer may select a desired offer by indicating so through the application on the mobile device. The application may send a signal via the network to the server 305 indicating that the consumer would like to accept the offer from a particular merchant. Thereafter, the server 305 may generate an alphanumeric code, a two-dimensional scannable matrix such as a QR code, an electronic serial bar code, or some other unique identifier that is transmitted to both the application of the mobile device 310 and the merchant only when the user is within a preselected distance from the Merchant. In the alternative, merely information associated with the unique identifier may be sent to the merchant so that the merchant can recognize the unique identifier. The consumer may then show the merchant the unique identifying information upon redeeming the offer for the product, service, etc. It should be noted that real-time offers may also work in conjunction with the point system, as described previously. The distance may be selected by the Merchant or may be a preselected system-wide distance., ¶ 65, In one embodiment, a merchant-user may create a virtual storefront to market product offering such as a hosted merchant landing page to manage interaction with internet based promotional activities. The hosted merchant landing page can preferably be found through organic search on web-based search engines. The hosted merchant landing page can feature a profile of the merchant and their core offerings, and the current offerings available from the merchant. In one embodiment, a merchant is provided with a unique QR code that may be posted on all "non UMT promotions, e.g. print, video media, posters, etc., and when a consumer scans the code, the link from the code navigates the consumer-user first to any current coupon offer the merchant is sponsoring, and, if no current coupon campaign is under way, the link takes the consumer to the hosted merchant landing page. A merchant can customize merchant landing page assigned to that specific merchant with textual and graphical information. In one embodiment, each merchant is given a unique URL address for their landing page. Keywords and other searchable data may be provided to enable system users and internet users to locate the Merchant Landing page, i.e., search engine optimized techniques may be utilized. ¶ 95, FIGS. 32-34 show exemplary user interfaces for a mobile device depicting a purchase displayed in the virtual wallet. As FIGS. 32-34 show, an indicia may be incorporated into the interface to indicates new deal purchased 210. A navigational button 211 may be included to select to see the purchased deal in the virtual wallet system. Upon selection of the button 211, a user is preferably directed to a purchased deal summary page 212 wherein a user may select a navigational button 213 to redeem deal. Upon selection of the redeem deal navigational button 213, a user is directed to a redeem offer display landing page 214 wherein the user interface displays a scannable code 215, and a proprietary alphanumeric code 216. ¶ 68-69, 77, 81, 84, 85, Fig. 18, 34).  

Regarding claim 37, Berman teaches adding value to one of the respective device user's remaining funds balance in the partner system funds account and at least one displayed merchant offer (¶ 63, 94).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 30,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 20140025470 A1) in view of Carlson et al. (US 20130218664 A1). 

Regarding claims 23 and 30, Berman teaches at least one point of sale funds account operably coupled to the communications network, the at least one point of sale funds account maintaining the funds of the point of sale location (¶ 60-61, 69-70, 92);  and at least one transaction module, the at least one transaction module being operably connected to each of the at least one partner system funds account and the at least one point of sale funds account (¶ 60-63, 89-92, Fig. 19, 20, 26).

Berman does not specifically teach transferring funds. 
However, Carlson teaches wherein the transaction module selectively transfers funds between the at least one partner system funds account and the at least one point of sale funds account (¶ 468, 501).  Carlson also teaches at least one point of sale funds account operably coupled to the communications network, the at least one point of sale funds account maintaining the funds of the point of sale location (¶ 133, 168, 356, 455, 499-501); and at least one transaction module, the at least one transaction module being operably connected to each of the at least one partner system funds account and the at least one point of sale funds account (¶ 133, 168, 356, 455, 499-501). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Berman to include/perform selectively transfer of funds between the at least one partner system funds account and the at least one point of sale funds account, as taught/suggested by Carlson. This known technique is applicable to the system of Berman as they both share characteristics and capabilities, namely, they are directed to present personalized or targeted advertisements/offers on behalf of advertisers. One of ordinary skill in the art would have recognized that applying the known technique of Carlson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Carlson to the teachings of Berman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transfer of funds features into similar systems. Further, applying selectively transferring funds between the at least one partner system funds account and the at least one point of sale funds account would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to transfer the funds between the multiple accounts.

Claim(s) 25-27, 32-34, 39-41, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 20140025470 A1) in view of Russell et al. (US 20140108123 A1). 

Regarding claims 25, 32, 39, Berman teaches receiving input from the respective device user, through the user interface of the user device, corresponding to the respective device user's selection of one of the respective device user's remaining funds balance in the partner system funds account and the at least one merchant offer displayed on the display of the user device to add value to (¶ 60, 63, 74-75, 94, 97, Fig. 5, 13, 21-25, 27-34);

Berman does not specifically teach a designation of an amount of funds to add. 

However, Russell teaches 
receiving input from the respective device user, through the user interface of the user device, corresponding to the respective device user's designation of an amount of funds to add (¶ 12, 28, 30, 36, 46);
receiving input from the respective device user, through the user interface of the user device, corresponding to the respective device user's designation of a source of the designated amount of funds to be added (abstract, ¶ 11-12, 28, 30, 36, 46);
and initiating a funds transfer for the amount of funds to be added designated by the respective device user from the source of the designated funds to be added designated by the respective device user (¶ 12, 28, 30-31, 34, 36, 46).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Berman to include/perform a designation of an amount of funds to add, as taught/suggested by Russell. This known technique is applicable to the system of Berman as they both share characteristics and capabilities, namely, they are directed to creating user defined coupons. One of ordinary skill in the art would have recognized that applying the known technique of Russell would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Russell to the teachings of Berman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such designation of transfer of funds features into similar systems. Further, applying a designation of an amount of funds to add would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to select additional funding options to be able to complete the selection/purchase.

Regarding claim 26, 33, 40, Berman teaches acquiring one or more compatible merchant offers, each compatible merchant offer of the one or more compatible merchant offers having a remaining balance (¶ 69, Fig. 7-10, 14); 
and updating the remaining balance of the merchant offer selected by the respective device user by adding the remaining balance of each acquired compatible merchant offer of the one or more acquired compatible merchant offers to the remaining balance of the merchant offer selected by the respective device user  (¶ 67-69, Fig. 7-10, 14).

Regarding claims 27, 34, 41, Berman teaches an offering system (¶ 60, 63, 74-75, 94, 97).
Berman does not specifically teach a designation of an amount of funds to add. 
However, Russell teaches 
updating the respective device user's remaining funds balance in the partner system funds account by adding the amount of funds to be added designated by the respective device user (¶ 12, 28, 30-31, 34, 36, 46).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Berman to include/perform a designation of an amount of funds to add, as taught/suggested by Russell. This known technique is applicable to the system of Berman as they both share characteristics and capabilities, namely, they are directed to creating user defined coupons. One of ordinary skill in the art would have recognized that applying the known technique of Russell would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Russell to the teachings of Berman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such designation of transfer of funds features into similar systems. Further, applying a designation of an amount of funds to add would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to select additional funding options to be able to complete the selection/purchase.

Claim(s) 28, 35, 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 20140025470 A1) in view of Russell et al. (US 20140108123 A1) in further view of Makhdumi et al. (US 20150248664 A1). 

Regarding claims 28, 35, 38, Berman teaches an offering system and displaying a funds balance. 

Berman does not specifically teach displaying a add value prompt. 

However, Makhdumi teaches 
displaying an add value prompt on the display of the user device, the add value prompt including an amount of funds to add input field and a payment source input field, the amount of funds to add input field being selectively actuatable by the respective device user, through the use of the user interface of the user device, to designate an amount of funds to be added to one of the respective device user's remaining funds balance in the partner system funds account and the merchant offer selected by the respective device user, the payment source input field being selectively actuatable by the device user, through the use of the user interface of the user device, to designate a source of the amount of funds to be added (¶ 79, 90, 119, 128, 196, Fig. 11E, 17); 
receiving in the amount of funds to add input field the amount of funds to be added designated by the respective device user (¶ 79, 90, 119, 128, 130, 196, 216, Fig. 11E, 17);  
receiving in the payment source input field the source of the amount of funds to be added designated by the respective device user (¶ 125, 128, 196, Fig. 11E, 17);  
initiating a funds transfer for the amount of funds to be added designated by the respective device user from the source of funds designated by the respective device user (¶ 33, 80, 90, 99, Fig. 11E, 17);
and updating one of the respective device user's remaining funds balance in the partner system funds account and the remaining balance of at least one displayed merchant offer (¶ 74, 86, 128, Fig. 11E, 17).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Berman to include/perform displaying a add value prompt as well as the further features of the balance display, as taught/suggested by Makhdumi. This known technique is applicable to the system of Berman as they both share characteristics and capabilities, namely, they are directed to creating user offers. One of ordinary skill in the art would have recognized that applying the known technique of Makhdumi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Makhdumi to the teachings of Berman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such add value prompt features into similar systems. Further, applying displaying a add value prompt would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to add a value to the credit account for a purchase.

Other pertinent prior art includes Beck et al. (US 20130191213 A1) which discloses using developed information to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers. Gay et al. (US 20070299700 A1) discloses using user information to determine a variable premium. Emrich et al. (US 20130231999 A1) discloses personalized marketing based on user received input. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683